DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment to the claims, specification, and abstract filed on 07/22/2019 is being acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 07/22/2019, 10/01/2019, and 09/23/2020 are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: The word “requiring” should be spelled “acquiring”.  Examiner believes this is a typographical error. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 1/10:
drawing processing unit to display
data collection unit:
signal mapping management unit to acquire
signal data storage unit to hold
signal mapping generation unit to generate

Claim 3/10:
a drawing data holding unit to hold
a drawing processing execution unit to display

Claims 7/13 and 8/14:
a calculation unit to determine, by calculation
objective device

Claim 9/15:
a drawing data definition holding unit to hold

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Paragraph 0068 – processors).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “objective device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification (see Paragraph 0104) does not sufficiently describe what an objective device exactly is.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (U.S. Patent No. 5,777,547) hereinafter Waldrop in view of Masako et al. (JP Publication No. 08033106 A) hereinafter Masako.

Regarding claim 1, Waldrop discloses a display device mounted on a cab of a train, the device comprising:
a drawing processing unit to display a status of a device mounted on a car of the train [see Column 8 lines 14-17 - discusses displaying information for cars on a train using a master controller, and see Figure 1 below – depicts the master controller 20 on the train 12]; and 

    PNG
    media_image1.png
    191
    660
    media_image1.png
    Greyscale

Figure 1 of Waldrop

a data collection unit [master controller 20] comprising: 
a signal definition holding unit to hold a signal definition to be a base of a first signal for requesting information on a status of a device mounted on the car [see Column 4 lines 31-47 - discusses a master controller which controls the car identification and ordering system for sending (first signal) and receiving signals to (requesting) and from the cars from car controllers]; 
a signal mapping management unit to acquire configuration information including information on the number of cars and a traveling direction of the train, which is acquired by an on-board information transmission unit mounted on a car [see Column 5 lines 52-57 -discusses that the master controller identifies each car on the train, the total number of cars by communicating (sending first signal) with the car controller, and see Column 9 lines 24-31- discusses that the car controllers determine the direction of the train], and 
generate the first signal, based on the signal definition and the configuration information to request information on the status of the device [see Column 1 lines 64-67 and Column 2 lines 1-17 - discusses that the master controller sends a first signal to the car controllers to request identification information from the car controller]; and
a signal data storage unit to hold a value of a second signal that is information on a status of the device acquired by the request of the signal mapping management unit [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signal)].

	However, Waldrop fails to disclose:
a signal mapping generation unit to generate signal mapping information for specifying an arrangement of a car on a display screen on which a status of the device is to be displayed, based on the configuration information acquired from the signal mapping management unit, and output the signal mapping information to the signal data storage unit.

Masako discloses a signal mapping generation unit to generate signal mapping information for specifying an arrangement of a car on a display screen on which a status of the device is to be displayed, based on the configuration information acquired from the signal mapping management unit [see Figures 2A/B below - depicts a display 1 that specifies the arrangement of cars 8 (number of cars and the direction of the train) using data from the apparatus (on each car of the train) using an information processing unit and the terminal equipment], and output the signal mapping information to the signal data storage unit [see Paragraph 0009 - discusses a terminal equipment that collects data from the equipment on vehicles from the apparatus].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to generate signal mapping information for specifying an arrangement of a car on a display screen on which a status of the device is to be displayed, based on the configuration information acquired from the signal mapping management unit as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

	Regarding claim 2, Waldrop and Masako disclose the invention with respect to claim 1. Masako further discloses wherein the drawing processing unit displays the status of the device in accordance with an order of drawing data sets [see Figures 2A/B below - depicts a display 1 that specifies the arrangement of the cars (number of cars and the direction of the train) using data (second signal) from the apparatus (on each car of the train) using the information processing unit and the terminal equipment, and also list information 10 (drawing data)] that are values for the second signal stored by the data collection unit [see Paragraph 0009 - discusses a terminal equipment that collects data from the equipment on vehicles from the apparatus]. 

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to display the status of the device in accordance with an order of drawing data sets that are values for the second signal stored by the data collection unit as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 3, Waldrop and Masako disclose the invention with respect to claim 1. Masako further discloses wherein the drawing processing unit comprises:
a drawing data holding unit to hold the drawing data that is the values of the second signals in drawing tables formed in units of drawing parts into which display contents displayed on the display screen are transformed [see Figures 2A/B below - depicts data for the vehicles being displayed in a different format (transformed) when the cars (5,6) of a train is uncoupled]; and 
a drawing processing execution unit to display the status of the device on the display screen using a plurality of drawing parts, based on the drawing data held in the drawing tables [see Figures 2A/B below - depicts data (the status of the devices (failure information, frequency values)), in drawing parts (top is vehicle configuration, bottom is data information derived from apparatus on each vehicle) in drawing tables].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to display drawing data in drawing parts in drawing tables as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 4, Waldrop and Masako disclose the invention with respect to claim 3. Masako further discloses wherein the signal data storage unit controls a storage position of the value of the second signal in the drawing table, based on the signal mapping information, to accordingly store the value of the second signal in the drawing table [see Figures 2A/2B below – depicts the storage position of the value of the second signal (car number) in a table based on the signal mapping information (car sequence changes in 2B so storage position in table changes)].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to control a storage position of the value of the second signal in the drawing table, based on the signal mapping information, to accordingly store the value of the second signal in the drawing table as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 5, Waldrop and Masako disclose the invention with respect to claim 1. Waldrop further discloses wherein the signal mapping management unit acquires the configuration information upon receiving an external request and generates the first signal [see Column 5 lines 52-67 - discusses that an engineer sends a request via a button to initiate the first signal from the master controller].

Regarding claim 6, Waldrop and Masako disclose the invention with respect to claim 1. Waldrop further discloses wherein the signal mapping management unit periodically acquires the configuration information [see Column 6 lines 21-34 - discusses each car controller awaits signals for a period of time from the master controller].
Masako further discloses wherein the signal mapping management unit generates a first signal when there is a change in the configuration information [see Paragraph 0010 - discusses updating the vehicle organization on display when there is a change in organization].
Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to generates a first signal when there is a change in the configuration information as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 7, Waldrop and Masako disclose the invention with respect to claim 3. Waldrop further discloses:
a calculation unit to determine, by calculation, a new value of a second signal indicating one status of a specified device, using values of a plurality of second signals [see Column 7 lines 17-67 and Column 8 lines 1-4 - discusses a counting the cars based on the second signals, if a repeater for a car is off then master controller repeats until the repeater is enabled (status of a specified device) the vehicle is counted/sequenced is determined using the identification signal], and 
wherein the signal definition holding unit further holds information on an arithmetic expression for the calculation unit to calculate the new value of the second signal using the values of the plurality of second signals, and signal definitions to be bases of first signals for requiring the plurality of second signals [see Column 7 lines 17-26 - discusses the master controller placing the cars in an order list, and then determining a total numbers of cars (using the second signals received from the car controllers based on the sending of first signals (identification request)), and see Column 2 lines 44-52 - discusses that the master controller stores the information in a database], and the signal data storage unit holds the new value of the second signal together with the plurality of second signals [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signals); new value being additional car counted]. 
Masako further discloses that the signal data storage unit (processor) stores the new value of the second signal in the drawing table [see Figures 2A/B below - depicts a display 1 that specifies the arrangement (Figure 2B depicts the change in information of 8 to reflect the second signal update) of the cars (number of cars and the direction of the train as well as operational data) using data from the apparatus (on each car of the train) using the information processing unit and the terminal equipment (see Paragraph 0009 - discusses terminal equipment that collects data from the equipment on vehicles from the apparatus)].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to store the new value of the second signal in the drawing table as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 8, Waldrop and Masako disclose the invention with respect to claim 3. Waldrop further discloses:
a calculation unit to determine, by calculation, a new value of a second signal indicating one status of a specified device, using values of a plurality of second signals [see Column 7 lines 17-67 and Column 8 lines 1-4 - discusses a counting the cars based on the second signals, if a repeater for a car is off then master controller repeats until the repeater is enabled (status of a specified device) the vehicle is counted/sequenced is determined using the identification signal], and 
wherein the signal definition holding unit further holds information on an arithmetic expression for the calculation unit to calculate the new value of the second signal using the values of the plurality of second signals, and signal definitions to be bases of first signals for acquiring the plurality of second signals [see Column 7 lines 17-26 - discusses the master controller placing the cars in an order list, and then determining a total numbers of cars (using the second signals received from the car controllers based on the sending of first signals (identification request)), and see Column 2 lines 44-52 - discusses that the master controller stores the information in a database], and the signal data storage unit holds the new value of the second signal together with the plurality of second signals [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signals); new value being additional car counted].

Masako further discloses based on the new value of the second signal, the signal data storage unit stores the new value of the second signal in the drawing table [see Figures 2A/B below - depicts a display 1 that specifies the arrangement of the cars (number of cars and the direction of the train as well as operational data) using data from the apparatus (on each car of the train) using the information processing unit and the terminal equipment (see Paragraph 0009 - discusses terminal equipment that collects data from the equipment on vehicles from the apparatus), the second signal is reflected (number of cars/direction – new value) changes from Figure 2A to 2B].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to base the new value of the second signal, store the new value of the second signal in the drawing table as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

	Regarding claim 10, Waldrop discloses an on-board information display method for a display device mounted on a cab of a train [see Column 8 lines 14-17 - discusses displaying information for cars on a train using a master controller, and see Figure 1 below – depicts the master controller 20 on the train 12, see Figure 2 below – discusses a method], the method comprising:

    PNG
    media_image1.png
    191
    660
    media_image1.png
    Greyscale

Figure 1 of Waldrop

    PNG
    media_image3.png
    675
    477
    media_image3.png
    Greyscale

Figure 2 of Waldrop

a configuration information acquisition step, by a data collection unit, of acquiring configuration information including information on the number of cars and a traveling direction of the train, which is acquired by an on-board information transmission unit mounted on a car [see Column 5 lines 52-57 -discusses that the master controller identifies each car on the train, the total number of cars by communicating (sending first signal) with the car controller, and see Column 9 lines 24-31- discusses that the car controllers determine the direction of the train]; 
a first signal generation step, by the data collection unit, of generating first signals to request information on a status of a device mounted on the car, based on signal definitions to be bases of the first signals and the configuration information for requesting information on the status of the device [see Column 1 lines 64-67 and Column 2 lines 1-17 - discusses that the master controller sends a first signal to the car controllers to request identification information from the car controller]; and
a second signal value acquisition step, by the data collection unit, of acquiring a value of a second signal that is information on the status of the device to hold the value of the second signal [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signal)].

However, Waldrop fails to disclose:
a signal mapping information generation step, by the data collection unit, of generating signal mapping information for specifying an arrangement of the car on a display screen on which the status of the device is displayed, based on the configuration information; 
a storage step, by the data collection unit, of controlling a storage position of the value of the second signal in a drawing processing unit, based on the signal mapping information, to accordingly store the value of the second signal in the drawing processing unit; 
a drawing data holding step, by the drawing processing unit, of holding drawing data that is values of the second signals in drawing tables in units of drawing parts into which display contents displayed on the display screen are transformed; and 
a display step, by the drawing processing unit, of displaying the statuses of the devices on the display screen using a plurality of drawing parts, based on the drawing data held in the drawing tables.

Masako discloses:
a signal mapping information generation step, by the data collection unit, of generating signal mapping information for specifying an arrangement of the car on a display screen on which the status of the device is displayed, based on the configuration information [see Figures 2A/B below - depicts a display 1 that specifies the arrangement of the cars (number of cars and the direction of the train) using data (second signal) from the apparatus (on each car of the train) using the information processing unit and the terminal equipment, and also list information 10 (drawing data)];

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

a storage step, by the data collection unit, of controlling a storage position of the value of the second signal in a drawing processing unit, based on the signal mapping information, to accordingly store the value of the second signal in the drawing processing unit [see Figures 2A/2B below – depicts the storage position of the value of the second signal (car number) in a table based on the signal mapping information (car sequence changes in 2B so storage position in table changes)]; 
a drawing data holding step, by the drawing processing unit, of holding drawing data that is values of the second signals in drawing tables in units of drawing parts into which display contents displayed on the display screen are transformed [see Figures 2A/B below - depicts data for the vehicles being displayed in a different format (transformed) when the cars (5,6) of a train is uncoupled]; and 
a display step, by the drawing processing unit, of displaying the statuses of the devices on the display screen using a plurality of drawing parts, based on the drawing data held in the drawing tables [see Figures 2A/B below - depicts data (the status of the devices (failure information, frequency values)), in drawing parts (top is vehicle configuration, bottom is data information derived from apparatus on each vehicle) in drawing tables].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to display drawing data in drawing parts in drawing tables as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 11, Waldrop and Masako disclose the invention with respect to claim 10. Waldrop further discloses wherein the data collection unit acquires the configuration information when receiving an external request in the configuration information acquisition step [see Column 5 lines 52-67 - discusses that an engineer sends a request via a button to initiate the first signal from the master controller], and generates the first signal, based on the signal definitions and the configuration information to request information on the status of the device in the first signal generation step [see Column 1 lines 64-67 and Column 2 lines 1-17 - discusses that the master controller sends a first signal (via request) to the car controllers to request identification information from the car controller].

Regarding claim 12, Waldrop and Masako disclose the invention with respect to claim 10. Waldrop further discloses wherein the data collection unit periodically acquires the configuration information in the configuration information acquisition step [see Column 6 lines 21-34 - discusses each car controller awaits signals for a period of time from the master controller]. Masako further discloses when there is a change in the configuration information, the data collection unit generates the first signal based on the signal definitions and the configuration information to request information on the status of the device in the first signal generation step [see Paragraph 0010 - discusses updating the vehicle organization on display when there is a change in organization].
Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to generates a first signal when there is a change in the configuration information as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 13, Waldrop and Masako disclose the invention with respect to claim 10. Waldrop further discloses:
when the data collection unit further holds information on an arithmetic expression for calculating a new value of a second signal indicating one status of a specified device using values of a plurality of second signals, and signal definitions to be bases of first signals for acquiring the plurality of second signals [see Column 7 lines 17-26 - discusses the master controller placing the cars in an order list, and then determining a total numbers of cars (using the second signals received from the car controllers based on the sending of first signals (identification request)), and see Column 2 lines 44-52 - discusses that the master controller stores the information in a database], 
a calculation step, by the data collection unit, of determining, by calculation, the new value of the second signal using the values of the plurality of second signals [see Column 7 lines 17-67 and Column 8 lines 1-4 - discusses a counting the cars based on the second signals, if a repeater for a car is off then master controller repeats until the repeater is enabled (status of a specified device) the vehicle is counted/sequenced is determined using the identification signal], and stores the new value of the second signal in the drawing table in the storage step [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signals); new value being additional car counted].

Masako further discloses wherein the data collection unit holds the new value of the second signal together with the plurality of second signals [see Figures 2A/B below - depicts a display 1 that specifies the arrangement (Figure 2B depicts the change in information of 8 to reflect the second signal update) of the cars (number of cars and the direction of the train as well as operational data) using data from the apparatus (on each car of the train) using the information processing unit and the terminal equipment (see Paragraph 0009 - discusses terminal equipment that collects data from the equipment on vehicles from the apparatus)].

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to store the new value of the second signal in the drawing table as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Regarding claim 14, Waldrop and Masako disclose the invention with respect to claim 10. Waldrop further discloses:
when the data collection unit further holds information on an arithmetic expression for calculating a new value of a second signal indicating one status of a specified device using values of a plurality of second signals, and signal definitions to be bases of first signals for acquiring the plurality of second signals [see Column 7 lines 17-26 - discusses the master controller placing the cars in an order list, and then determining a total numbers of cars (using the second signals received from the car controllers based on the sending of first signals (identification request)), and see Column 2 lines 44-52 - discusses that the master controller stores the information in a database], 
a calculation step, by the data collection unit, of determining, by calculation, the new value of the second signal using the values of the plurality of second signals [see Column 7 lines 17-67 and Column 8 lines 1-4 - discusses a counting the cars based on the second signals, if a repeater for a car is off then master controller repeats until the repeater is enabled (status of a specified device) the vehicle is counted/sequenced is determined using the identification signal], and stores the new value of the second signal in the drawing table [see Column 2 lines 44-54 - discusses that the master controller stores information requested (second signals); new value being additional car counted].

Masako discloses that the data collection unit holds the new value of the second signal together with the plurality of second signals, and based on the new value of the second signal [see Figures 2A/B below - depicts a display 1 that specifies the arrangement of the cars (number of cars and the direction of the train as well as operational data) using data from the apparatus (on each car of the train) using the information processing unit and the terminal equipment (see Paragraph 0009 - discusses terminal equipment that collects data from the equipment on vehicles from the apparatus), the second signal is reflected (number of cars/direction – new value) changes from Figure 2A to 2B]

    PNG
    media_image2.png
    503
    321
    media_image2.png
    Greyscale

Figures 2A/B of Masako

Masako suggests that by displaying organization and data of vehicles of a train, the performance of a display (for monitoring) is improved [see Paragraph 0008].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to base the new value of the second signal, store the new value of the second signal in the drawing table as taught by Masako in order to improve the performance of a display (for monitoring) for a train [Masako, see Paragraph 0008].

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop in view of Masako further in view of Niiyama et al. (U.S. Publication No. 2010/0302974 A1) hereinafter Niiyama.

Regarding claim 9, Waldrop and Masako disclose the invention with respect to claim 3.
However, the combination of Waldrop and Masako fails to disclose 
a drawing data definition holding unit to hold drawing data definitions that define contents in which the status of the device is displayed on the display screen by the drawing processing execution unit based on the drawing data, 
wherein the drawing processing execution unit reads out the drawing data from the drawing tables, and then performs display on the display screen in accordance with the drawing data definitions associated with the read drawing data.

Niiyama discloses:
a drawing data definition holding unit to hold drawing data definitions that define contents [see Paragraph 0244 – discusses that predetermined information to be displayed in monitor (see Figure 11 below), and see Paragraph 0208 – discusses that the failure and abnormality information is recorded and reflected in a screen 23] in which the status of the device is displayed on the display screen by the drawing processing execution unit based on the drawing data [see Paragraph 0205 - discusses that based on the selection of the device (aboard a car), information of the selected car is displayed, colors are read out to indicate failures (status)], 
wherein the drawing processing execution unit reads out the drawing data from the drawing tables [see Figure 11 below], and then performs display on the display screen in accordance with the drawing data definitions associated with the read drawing data [see Figure 11 below - depicts drawing data displayed (read out) and displays the drawing data definitions (changing color to indicate failures/maintenance)].


    PNG
    media_image4.png
    352
    523
    media_image4.png
    Greyscale

Figure 11 of Niiyama

Niiyama suggests that the monitor displays inspection results or monitoring results, and that the color changing of the monitor helps indicates failures or needs for maintenance [see Paragraph 0205].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to have a drawing data definition holding unit to hold drawing data definitions that define contents in which the status of the device is displayed on the display screen by the drawing processing execution unit based on the drawing data, wherein the drawing processing execution unit reads out the drawing data from the drawing tables, and then performs display on the display screen in accordance with the drawing data definitions associated with the read drawing data as taught by Niiyama in order to display inspection results, and indicate failures or needs for maintenance [Niiyama, see Paragraph 0205].

Regarding claim 15, Waldrop and Masako disclose the invention with respect to claim 10.
However, the combination of Waldrop and Masako fails to disclose 
wherein when the drawing processing unit holds drawing data definitions that define contents in which the status of the device is displayed on the display screen based on the drawing data, 
in the display step, the drawing processing unit reads out the drawing data from the drawing tables, and then performs display on the display screen according to the drawing data definitions associated with the read drawing data.

Niiyama discloses:
wherein when the drawing processing unit holds drawing data definitions that define contents [see Paragraph 0244 – discusses that predetermined information to be displayed in monitor (see Figure 11 below), and see Paragraph 0208 – discusses that the failure and abnormality information is recorded and reflected in a screen 23] in which the status of the device is displayed on the display screen based on the drawing data [see Paragraph 0205 - discusses that based on the selection of the device (aboard a car), information of the selected car is displayed, colors are read out to indicate failures (status)], 
in the display step, the drawing processing unit reads out the drawing data from the drawing tables [see Figure 11 below], and then performs display on the display screen according to the drawing data definitions associated with the read drawing data [see Figure 11 below - depicts drawing data displayed (read out) and displays the drawing data definitions (changing color to indicate failures/maintenance)].


    PNG
    media_image4.png
    352
    523
    media_image4.png
    Greyscale

Figure 11 of Niiyama

Niiyama suggests that the monitor displays inspection results or monitoring results, and that the color changing of the monitor helps indicates failures or needs for maintenance [see Paragraph 0205].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing processing unit (display) as taught by Waldrop to have a drawing data definition holding unit to hold drawing data definitions that define contents in which the status of the device is displayed on the display screen by the drawing processing execution unit based on the drawing data, wherein the drawing processing execution unit reads out the drawing data from the drawing tables, and then performs display on the display screen in accordance with the drawing data definitions associated with the read drawing data as taught by Niiyama in order to display inspection results, and indicate failures or needs for maintenance [Niiyama, see Paragraph 0205].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 4,825,189 – discloses train monitoring equipment, that determines the formation number of train as well as the direction of the train.

U.S. Publication No. 2014/0049408 – discloses reporting the opening and closing of doors from vehicle mounted devices along the train.

U.S. Publication No. 2010/0262321 – discloses monitoring systems such as traction status and brake status through a display.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665